Case: 18-12807   Date Filed: 02/04/2019   Page: 1 of 2


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12807
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:17-cr-00137-AKK-SGC-1


UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                      versus

SHANNON TROY COFIELD,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (February 4, 2019)

Before MARCUS, BRANCH and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-12807     Date Filed: 02/04/2019    Page: 2 of 2


      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2